DETAILED ACTION
In application filed on 09/26/2019, Claims 1-3, 5-6, 8 and 11-25 are pending. Claims 1-3, 5-6, 8 and 11-25 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1-3, 5-6, 8 and 11-25 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-3, 5-6, 8 and 11-25 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claim 1 as a whole disclose the combination of steps of independent Claim 1 limitations. 
The closest prior art, Lendi (US20160091469A1) teaches a method of determining whether a water- or steam-contacted surface of a water cycle or steam 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 [Para 0002, 0004]
wherein
n is 0, 1, 2, 3 or 4,
R 1 is a linear or branched, acyclic hydrocarbon group having 12 to 22 carbon atoms, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

R3, R4, R5 are independently H or C 1-C4 alkyl or - (CmH2m-2O) p-H, wherein m is 1, 2, 3, or 4 and p is = 1, 2, 3 or 4.
the method comprising:
a sampling step [Para 0007, ‘reaction of polyamines to be assayed’, Para 0009, ‘The Analysis of Film-Forming Amine’; Para 0037, Claims 10-11], wherein the surface [Para 0002, 0006, ‘inside treatment or coating’] is; the organic amine [Para 0002-0004, ‘polyamines or fatty amines’] is; and the organic amine is taken from the surface; 
on surfaces [Para 0005] comprising the steps
viii) optionally, adjusting the pH-value of the obtained extract, (this limitation is interpreted as optional)
ix) adding a reagent [Para 0015-0016, Claim 2, 10-12] capable to form a colored complex with the at least one organic amine of the formula (I) [Para 0002, 0004],


However, Lendi (US20160091469A1) does not teach or fairly suggests the combination and steps of the limitation:
an extraction step, wherein a solvent is brought into contact with the absorber material and the organic amine is extracted into the solvent to obtain an extract
containing the solvent and the organic amine, and
an analysis step, analyzing the organic amine in the extract containing the solvent and the organic amine, 
vi) transfer of the at least one organic amine of the formula (I) from the water- or
steam-contacted surface of a water cycle or steam cycle to the absorber material, which comprises a solvent a),
vii) extraction of the amine of the formula (I) out of the absorber material with a second solvent b), which is the same as or different from the solvent a) to obtain an extract comprising the solvent b ), the at least one organic amine of the formula (I) and optionally the solvent a),
iia) filtration of the extract,

Regarding Claim 3, the closest prior art, Lendi (US20160091469A1) teaches a method of determining whether a water- or steam-contacted surface of a water cycle or steam cycle (Para 0001, 0005, 0007, ‘water-steam cycles of power’)  contains a protective amount (Para 0001, ‘coating of pipelines, tubes, reactors and the like, to prevent corrosion’; Para 0012) of at least one film forming organic amine (Para 0001-

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 [Para 0002, 0004]
wherein
n is 0, 1, 2, 3 or 4,
R 1 is a linear or branched, acyclic hydrocarbon group having 12 to 22 carbon atoms, 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

R3, R4, R5 are independently H or C 1-C4 alkyl or - (CmH2m-2O) p-H, wherein m is 1, 2, 3, or 4 and p is = 1, 2, 3 or 4.
the method comprising:
an analysis step Para 0009, ‘The Analysis of Film-Forming Amine’], analyzing the organic amine [Para 0001-0006, ‘polyamines’; FFA’] in the and the organic amine [Para 0001-0006, ‘polyamines’; FFA’].
on surfaces [Para 0005] comprising the following steps
viii) optionally, adjusting the pH-value of the obtained extract, (this limitation is interpreted as optional)
ix) adding a reagent [Para 0015-0016, Claim 2, 10-12] capable to form a colored complex with the at least one organic amine of the formula (I) [Para 0002, 0004],
x) detecting the colored complex [Claims 10-12].

However, Lendi (US20160091469A1) does not teach or fairly suggests the combination and steps of the limitation:

a removing step, wherein the test coupon is removed from the plant,
an extraction step, wherein the test coupon is washed with a solvent and the organic amine is extracted to obtain an extract containing the solvent and the organic amine. 
vi) washing of the at least one organic amine of the formula (I) from the surface of the test coupon removed from the water cycle or steam cycle using a solvent c) to obtain an extract comprising the solvent c) and the at least one organic amine of the formula (I), 
viia) filtration of the obtained extract.

Therefore independent Claims 1 and 3 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 3.  
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797